Case 7:19-cv-00673-JPJ-PMS Document 32 Filed 05/18/20 Page 1 of 12 Pageid#: 384




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

  CHAD E. GOINS,                               )
                                               )
                   Plaintiff,                  )      Case No. 7:19CV00673
                                               )
  v.                                           )      OPINION AND ORDER
                                               )
  JEFFERY KISER, ET AL.,                       )      By: James P. Jones
                                               )      United States District Judge
                   Defendants.                 )

      Chad E. Goins, Pro Se Plaintiff; Laura H. Cahill, OFFICE OF THE ATTORNEY
 GENERAL, Richmond, Virginia, for Defendants.

       The plaintiff, Chad E. Goins, a Virginia inmate proceeding pro se, filed this

 civil rights action under 42 U.S.C. § 1983 and the Religious Land Use and

 Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. §§ 2000cc to 2000cc-5. Goins

 asserts that the defendant prison officials at Red Onion State Prison (“Red

 Onion”)have denied him access to bathroom facilities during Sunni Muslim group

 services. After review of the record, I conclude that the defendants’ Motion for

 Summary Judgment must be granted and that Goins’s Motion for Preliminary

 Injunctive Relief must be denied.

                                         I.

       At times relevant to his current claims, Goins has been confined at Red Onion

 in the custody of the Virginia Department of Corrections (“VDOC”). Goins explains
Case 7:19-cv-00673-JPJ-PMS Document 32 Filed 05/18/20 Page 2 of 12 Pageid#: 385




 that salah, a form of prayer, is one of the five pillars of the Islamic religion. “The

 purification of the body from impurities before one enters the salah is obligatory,

 according to the Quran and Sunnah,” and “[s]alah is not accepted without

 purification.” Compl. 8, ECF No. 1. In addition, “[s]ever[e] pressure of the call of

 nature invalidates the salah.” Id. at 9. Accordingly, if an adherent needs to relieve

 himself, he should do so before performing the salah, so that he can properly

 concentrate on his salah. And after an adherent performs any bodily function such

 as “urinating, defecating, [and] passing gas,” his salah “will not be accepted . . . until

 he performs wudu,” the purification of the body. Id. at 10.

       On December 21, 2018, during the Friday Sunni Muslim services in the dining

 hall at Red Onion, Goins asked permission to use the restroom off the hall. An

 officer told him that inmates were not permitted to access that restroom during the

 service. Even after Goins explained that his beliefs required him to use the restroom

 before prayer, the officer refused him access.         Goins states that services are

 monitored by one or more in-room officers, two officers in the control booth, and a

 K-9 officer outside the chow hall door with his canine. Goins contends that such

 supervision should eliminate any security risk created by inmates purifying

 themselves in the restroom before performing their salah prayers.

       Goins filed an Informal Complaint about the December 21, 2018, incident.

 Lieutenant G. Adams responded that bathrooms are not available to inmates while


                                            -2-
Case 7:19-cv-00673-JPJ-PMS Document 32 Filed 05/18/20 Page 3 of 12 Pageid#: 386




 in the chow halls, so they should use bathroom facilities before attending services.

 On December 26, 2018, Goins sent a letter to Major Tate, explaining why access to

 a restroom during Sunni Muslim religious services was important to his beliefs. Tate

 did not reply.

       Goins filed a Regular Grievance about the bathroom issue in January 2019.

 Institutional Grievance Coordinator J. Messer rejected the Regular Grievance upon

 intake, because nothing had changed within the last thirty days regarding the issue

 of bathroom access in the dining hall. The Regular Grievance was not logged.

 Goins’ appeal was unsuccessful.

       In his § 1983 Complaint, Goins sues Red Onion Warden Jeffery Kiser, VDOC

 Western Regional Ombudsman Bivens, Major Tate, Lieutenant Adams, and Messer.

 Liberally construed, Goins’s Complaint asserts that the defendants have not ensured

 him access to a bathroom during his religious services, in violation of his right to

 free exercise of his religious practices. As relief, he seeks monetary, declaratory,

 and injunctive relief. Goins also has a pending Motion for Preliminary Injunctive

 Relief on this issue.

       The defendants have responded with factual opposition to Goins’s request for

 an injunction and have moved for summary judgment as to his Complaint. Resp.

 Opp’n Prelim. Inj., Fuller Aff., ECF No. 22-1; Mem. Supp. Mot. Summ. J., ECF No.

 27. According to the defendants’ evidence, the dining hall restroom has a solid,


                                         -3-
Case 7:19-cv-00673-JPJ-PMS Document 32 Filed 05/18/20 Page 4 of 12 Pageid#: 387




 windowless door that may be locked from the inside. This room also serves as a

 cleaning closet and, as such, contains a mop and sink, in addition to a toilet. For

 security reasons, this room is not, nor has it ever been, intended for inmate use and

 is authorized for facility staff use only. Red Onion policy requires staff to keep all

 closet and office doors secured when inmates are out of their cells to prevent inmates

 from entering areas where security staff may not observe their activities. If one of

 these areas needs to be cleaned by inmates approved for such work, officers are to

 remain outside the area with the door open so that the inmate’s activities can be

 observed.

       Allowing an inmate to enter the dining hall restroom during services would

 give him an opportunity to lock himself inside. Staff would be unable to observe his

 activities or to quickly access the room, if locked from the inside. Under these

 circumstances, an inmate could potentially take a hostage, be in distress, or be

 attempting to harm himself in the locked restroom, while officers would be unable

 to observe or to intervene or provide assistance promptly. Inmates entering the

 dining hall for services must first undergo a frisk search. The ability to enter the

 restroom and lock its door would provide an opportunity for an inmate to retrieve

 contraband hidden on his person and undetected during the frisk. Inmates housed in

 different units would also have an opportunity to exchange communications or

 contraband for unauthorized reasons such as gang affiliation.


                                          -4-
Case 7:19-cv-00673-JPJ-PMS Document 32 Filed 05/18/20 Page 5 of 12 Pageid#: 388




       The defendants offer evidence that inmates at Red Onion are informed well in

 advance of the scheduled day and time for each group religious service. In addition,

 an announcement is made in each housing unit before the “first call for a particular

 religious service and then again prior to the final call.” Fuller Aff. at ¶ 10, ECF No.

 22-1. These announcements are timed to give inmates ample opportunity to use the

 bathroom and wash up before attending the service. Furthermore, if an inmate

 attending a religious service in the dining hall needs to use the restroom, he may be

 escorted back to his housing unit to do so and then escorted back to the dining hall

 to resume participation in the service.1

       Goins has responded to the defendants’ evidence, making these matters ripe

 for disposition. According to Goins, officers do not always announce when a Sunni

 service is scheduled to begin. He states that during prior periods when he was

 incarcerated at Red Onion, inmates could use the dining hall bathroom. He also

 avers that officers can use a key to deactivate the lock to the dining hall bathroom to

 prevent any inmate from locking himself inside that room. Goins explains that

 Muslim inmates are forbidden by their beliefs from using the bathroom at the same

 time, that no active gang members attend the Sunni Muslim service, and that



       1
         Defense counsel represents that this policy — allowing escort of an inmate to his
 housing unit for use of the bathroom and return to a religious service — took effect as of
 February 24, 2020.

                                            -5-
Case 7:19-cv-00673-JPJ-PMS Document 32 Filed 05/18/20 Page 6 of 12 Pageid#: 389




 exchange of contraband or information after the frisk search could occur at any time

 during the service, without the privacy of the restroom. Goins also claims that Islam

 requires concentration during a service. It forbids worshipers from talking and from

 distracting actions such as leaving and returning to a service in progress.

 Furthermore, according to Goins, an inmate’s ability to return to a housing unit and

 come back to the service, which first began recently, in February of 2020, is

 dependent on staff availability.

                                            II.

                              A. Money Damages Claims.

       Some of Goins’ claims for monetary damages fail at the outset.                The

 defendants are protected by immunity against damage claims for actions taken in

 their official capacities. See Will v. Mich. Dep’t of State Police, 491 U.S. 58 (1989).

 Moreover, monetary damages are not available under RLUIPA for any of the

 defendants’ alleged actions. See, e.g., Sossamon v. Texas, 563 U.S. 277, 285-86

 (2011) (finding damages not recoverable against defendants in their official

 capacities under RLUIPA); Rendelman v. Rouse, 569 F.3d 182, 188-89 (4th Cir.

 2009) (finding no RLUIPA claim for damages available against defendants in their

 individual capacities).2 Therefore, I will grant summary judgment for the defendants


       2
          These cases address the immunity question only as it pertains to RLUIPA as an
 exercise of congressional spending power, although the statute also invokes congressional
 commerce power. See 42 U.S.C. § 2000cc-1(b). I am satisfied that Goins’ Complaint does
                                            -6-
Case 7:19-cv-00673-JPJ-PMS Document 32 Filed 05/18/20 Page 7 of 12 Pageid#: 390




 on all claims for monetary damages against the defendants in their official capacities

 and all claims for monetary damages under RLUIPA.

                          B. The First Amendment and RLUIPA.

        To survive the defendants’ Motion for Summary Judgment, Goins must

 present material disputed facts that would persuade a jury to rule in his favor.3 I

 cannot find that Goins has met this burden.

        “Inmates clearly retain protections afforded by the First Amendment,

 including its directive that no law shall prohibit the free exercise of religion.” 4

 O’Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987) (citations omitted). “This

 [right] encompasses policies that impose a substantial burden on a prisoner’s right

 to practice his religion.” Wall v. Wade, 741 F.3d 492, 498 (4th Cir. 2014). For


 not present a factual basis for a claim of monetary damages under the Commerce Clause
 nexus of RLUIPA. See, e.g., Rendelman, 569 F.3d at 189.
        3
           A court should grant summary judgment “if the movant shows that there is no
 genuine dispute as to any material fact and the movant is entitled to judgment as a matter
 of law.” Fed. R. Civ. P. 56(a). “As to materiality, . . . . [o]nly disputes over facts that might
 affect the outcome of the suit under the governing law will properly preclude the entry of
 summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A
 dispute about a material fact is genuine “if the evidence is such that a reasonable jury could
 return a verdict for the nonmoving party.” Id. I must draw all reasonable inferences from
 the facts in favor of Goins, the nonmoving party. Williams v. Staples, Inc., 372 F.3d 662,
 667 (4th Cir. 2004).
        4
          The First Amendment proscribes “law[s] respecting an establishment of religion,
 or prohibiting the free exercise thereof.” U.S. Const. amend. I, §§ 1, 2. It applies to state
 governments through the Fourteenth Amendment. Bd. of Educ. of Kiryas v. Grumet, 512
 U.S. 687, 690 (1994).

                                                -7-
Case 7:19-cv-00673-JPJ-PMS Document 32 Filed 05/18/20 Page 8 of 12 Pageid#: 391




 constitutional purposes, such a burden is one that “put[s] substantial pressure on an

 adherent to modify his behavior and to violate his beliefs,” Thomas v. Review Bd. of

 Ind. Emp’t Sec. Div., 450 U.S. 707, 718 (1981), or one that forces him to “choose

 between following the precepts of h[is] religion and forfeiting [governmental]

 benefits, on the one hand, and abandoning one of the precepts of h[is] religion . . .

 on the other hand,” Sherbert v. Verner, 374 U.S. 398, 404 (1963).5

       Similarly, “RLUIPA prohibits [state] prisons from imposing a substantial

 burden on an inmate’s religious exercise unless prison officials can demonstrate that

 the burden furthers a compelling governmental interest by the least restrictive

 means.” Miles v. Moore, 450 F. App’x 318, 319 (4th Cir. 2011) (unpublished)

 (citing 42 U.S.C. § 2000cc-1(a)(1)–(2)). In a claim under RLUIPA, the inmate

 “bears the initial burden to demonstrate that the prison’s policy exacts a substantial

 burden on religious exercise.”6 Incumaa v. Stirling, 791 F.3d 517, 525 (4th Cir.

 2015). For purposes of a RLUIPA claim, “a substantial burden on religious exercise

 occurs when a state or local government, through act or omission, ‘put[s] substantial


       5
            Only if Goins establishes that the prison’s policy substantially burdens his
 religious practice must the court continue the constitutional analysis to determine whether
 the policy survives his challenge, because ‘“it is reasonably related to legitimate
 penological interests.’” O’Lone, 482 U.S. at 349 (quoting Turner v. Safley, 482 U.S. 78,
 89 (1987)).
       6
           Only if the inmate proves that there is a substantial burden on his religious
 practice, does “the burden shift[] to the government to prove its policy furthers a
 compelling governmental interest by the least restrictive means” as required to prevail
 against an inmate’s RLUIPA claim. Incumaa, 791 F.3d at 525.
                                             -8-
Case 7:19-cv-00673-JPJ-PMS Document 32 Filed 05/18/20 Page 9 of 12 Pageid#: 392




 pressure on an adherent to modify his behavior and to violate his beliefs.’” Lovelace

 v. Lee, 472 F.3d 174, 187 (4th Cir. 2006) (quoting Thomas, 450 U.S. at 718).

              The availability to an inmate, in the most general sense, of other
       means to practice his or her faith is not relevant to the RLUIPA
       substantial burden inquiry. Al-Amin v. Shear, 325 F. App’x 190, 193
       (4th Cir. 2009) (unpublished). “Nevertheless, courts properly consider
       whether the inmate retains other means for engaging in the particular
       religious activity . . . in assessing whether a denial of the inmate’s
       preferred method for engaging that religious exercise imposes a
       substantial burden.”

 Shabazz v. Johnson, No. 3:12CV282, 2015 WL 4068590, at *8 (E.D. Va. July 2,

 2015) (citations omitted) (finding no substantial burden where Muslim inmate could

 self-select from available food items to eat only once per day and consume only

 acceptable, vegetarian foods). Moreover, prison practices do not substantially

 burden an inmate’s rights if they merely make his “religious exercise more expensive

 or difficult,” but are “not inherently inconsistent with [his] beliefs.” Living Water

 Church of God v. Charter Twp. of Meridian, 258 F. App’x 729, 735, 739 (6th Cir.

 2007) (unpublished); see also Marron v. Miller, No. 7:13CV00338, 2014 WL

 2879745, at *2 (W.D. Va. June 24, 2014) (“No substantial burden occurs if the

 government action merely makes the ‘religious exercise more expensive or difficult’

 or inconvenient, but does not pressure the adherent to violate his or her religious

 beliefs or abandon one of the precepts of his or her religion.”) (citation omitted);

 Civil Liberties for Urban Believers v. City of Chicago, 342 F.3d 752, 761 (7th Cir.

 2003) (“[I]n the context of RLUIPA’s broad definition of religious exercise, a . . .
                                          -9-
Case 7:19-cv-00673-JPJ-PMS Document 32 Filed 05/18/20 Page 10 of 12 Pageid#: 393




  regulation that imposes a substantial burden on religious exercise is one that

  necessarily bears direct, primary, and fundamental responsibility for rendering

  religious exercise . . . effectively impracticable.”).

        After careful review of the parties’ evidence, I conclude that Goins has not

  stated facts on which he could persuade a fact finder that the bathroom usage policy

  he challenges has placed a substantial burden on his religious practice of bodily

  purification. Rather, the undisputed evidence is that Red Onion has taken substantial

  steps to accommodate this facet of Sunni Muslim practice. The weekly service

  occurs at a regularly scheduled time every Friday. Inmates wishing to participate

  can plan into their Friday schedules whatever steps they must take to purify

  themselves before the meeting time and, to the extent physically possible, to avoid

  the need to pass gas, urinate, or defecate during that service. In addition, prison

  officials have also scheduled two, spaced time warnings before the service each

  week. These warnings assist in prompting inmates to address purification needs in

  their housing unit facilities before leaving for the dining hall.7

        If, despite these opportunities to purify himself, an inmate experiences a need

  for a bathroom break during the service, he may return to his housing unit, use the


        7
            Goins’ claim that officials sometimes fail to give the pre-service warnings
  suggests negligent oversight at the most. Negligent interference with a religious practice
  does not support a claimed violation of either the First Amendment or RLUIPA. Lovelace,
  472 F.3d at 194.

                                             -10-
Case 7:19-cv-00673-JPJ-PMS Document 32 Filed 05/18/20 Page 11 of 12 Pageid#: 394




  bathroom there, and return to complete the service afterward. Goins’ complaint that

  such a bathroom break improperly distracts from the service rings hollow, as he fails

  to explain why using the forbidden bathroom near the dining hall would be any less

  distracting. Moreover, by his own admission, it is his own bodily function that

  interrupts the effectiveness of his personal prayers. When such an interruption

  occurs, he can then choose his course of action — to leave the service and briefly

  distract others from their prayers, or to wait to relieve or wash himself until after the

  service and thereby avoid distracting others.

         Based on the foregoing, I cannot find that Goins has established a triable fact

  on which he could show a substantial burden on the purification aspect of his

  religious practice.8 Accordingly, I conclude that the defendants are entitled to

  summary judgment as a matter of law, and that Goins’ motion seeking interlocutory

  injunctive relief must be denied.9




         8
           Because I herein conclude that Goins has not met the substantial burden aspect of
  his First Amendment and RLUIPA claims, I need not reach the other aspects of these
  claims. Thus, any factual disputes about the defendants’ stated security reasons for denying
  inmates access to the dining hall bathroom are not material to resolution of the case.
         9
             Because preliminary injunctive relief is an extraordinary remedy, the party
  seeking such relief must make a clear showing “that he is likely to succeed on the merits,
  that he is likely to suffer irreparable harm in the absence of preliminary relief, that the
  balance of equities tips in his favor, and that an injunction is in the public interest.” Winter
  v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). Each of these four factors must be
  satisfied. Id. Because Goins has not demonstrated success on the merits of his claims, he
  cannot satisfy this four-factored standard.
                                                -11-
Case 7:19-cv-00673-JPJ-PMS Document 32 Filed 05/18/20 Page 12 of 12 Pageid#: 395




                                  III. Conclusion.

       For the reasons stated, it is ORDERED as follows:

       1.    The defendants’ Motion for Summary Judgment, ECF No. 26, is

             GRANTED; and

       2.    The plaintiff’s Motion for a Preliminary Injunction, ECF No. 18,

             is DENIED.

       A separate Judgment will enter forthwith.

                                               ENTER: May 18, 2020

                                               /s/ JAMES P. JONES
                                               United States District Judge




                                        -12-
